370 S.W.2d 451 (1963)
Chester R. MORRIS, Petitioner,
v.
Sam A. HOERSTER and John T. Middleton, Respondents.
Chester R. MORRIS, Petitioner,
v.
Joseph R. SMILEY et al., Respondents.
Nos. A-9664, A-9665.
Supreme Court of Texas.
July 31, 1963.
Rehearing Denied October 2, 1963.
Chester R. Morris, petitioner pro se.
Waggoner Carr, Atty. Gen., Austin, Pat Bailey, Asst. Atty. Gen., for respondents.
PER CURIAM.
We agree with the result reached by the Court of Civil Appeals. 368 S.W.2d 639. However, we do not agree with the Court of Civil Appeals that petitioner's recourse in denial of a bill of discovery brought in conjunction with pending litigation, though brought as an independent action, is only by way of mandamus in the Supreme Court. The reasoning in Crane v. Tunks, 160 Tex. 182, 328 S.W.2d 434, does not necessarily apply where a bill of discovery has been denied.
The applications for writ of error are refused, n. r. e. Rule 483, Texas Rules of Civil Procedure.